The opinion of the Court was delivered by
Mr. Justice Gary.
The facts of this case are set forth in the decree of his Honor, Judge Klugh, which (omitting the formal parts) will be incorporated in the report of the case.
*43The defendant appealed upon exceptions raising several questions, which are thus stated by her attorneys in their argument, to wit: “To sum up: The defendant argues that the judgment below should be reversed and the complaint dismissed, on the grounds: 1. That the plaintiff failed to prove that he was the owner of the notes and mortgage on which the action is based. 2. That the notes and mortgage were without consideration. 3. That the defendant was overreached and deceived by the alleged agent of the plaintiff, and the contract was against conscience; or, failing to have the complaint dismissed, the defendant maintains that the judgment below should be reversed and the case remanded, with directions, on the following grounds: 1. Because the witness, H. Baum, should have been required to answer the question propounded to him on the cross-examination as to the ownership of the notes and mortgage. 2. Because the contract was usurious. 3. Because the defendant should have refunded to her the amount of money she has paid on the notes and mortgage, with interest from the date of the payments. 4. Because, if the Court below is sustained' in other respects, a smaller sum than that of $449.88, with interest from June 1, 1897, is due on the notes and mortgage.”
The decree of.his Honor, Judge Klugh, so fully sustains his conclusions, both by reasoning and authorities, that this Court deems it unnecessary to add anything to what he has said in disposing of the questions which are brought in review by the exceptions, which are overruled.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.